UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: ¨ Preliminary Information Statement o Confidential, for use of the Commission only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement IDdriven, Inc. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: IDdriven, Inc. 13355 Moss Rock Dr. Auburn, CA 95602 May 31, 2017 NOTICE OF STOCKHOLDER ACTION BY WRITTEN CONSENT On May 18, 2017, the board of directors of IDdriven, Inc. (“IDdriven”) and stockholders holding a majority of IDdriven’s voting power took action by written consent to approve the following action: ● Approve an amendment to our amended and restated articles of incorporation (the “Restated Articles”), to increase our authorized Common Stock, par value $.001 per share, from 500,000,000 to 2,000,000,000 shares (the “Share Increase”); and ● Approve an amendment to the Restated Articles to include certain rights and limitations on holders of the Common Stock (the “Common Stockholder Rights”). The Share Increase and the Common Stockholder Rights are hereinafter collectively referred to as the “Amendment.” Stockholders of record at the close of business on May 18, 2017 are entitled to notice of this stockholder action by written consent. Because this action has been approved by the holders of the required majority of the voting power of our voting stock, no proxies were or are being solicited. The Amendment will not be effected until at least 20 calendar days after the mailing of the Information Statement accompanying this Notice. We anticipate that the Amendment will become effective on or about June 20, 2017, at such time as a certificate of amendment to our Restated Articles is filed with the Secretary of State of Nevada. Attached hereto for your review is an Information Statement relating to the above-described action. Please read this Information Statement carefully. It describes the essential terms of the action to be taken. Additional information about the Company is contained in its reports filed with or furnished to the Securities and Exchange Commission (the “SEC”). These reports, their accompanying exhibits and other documents filed with the SEC may be inspected without charge at the Public Reference Section of the SEC at treet, N.E., Washington, D.C. 20549. Copies of such material may also be obtained from the SEC at prescribed rates. The SEC also maintains a website that contains reports, proxy and information statements and other information regarding public companies that file reports with the SEC. Copies of these reports may be obtained on the SEC’s website at www.sec.gov. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. By Order of the Board of Directors, /s/ Arend D. Verweij Arend D. Verweij Chief Executive Officer Auburn, California May 31, 2017 2 IDdriven, Inc. 13355 Moss Rock Dr.
